IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-66,394-01 & -02


EX PARTE MARK ANTHONY LARA, Applicant





ON APPLICATIONS FOR WRIT OF HABEAS CORPUS
CAUSE NOS. 20040D01630 & 20040D01841 IN THE 

210TH DISTRICT COURT FROM EL PASO COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court these applications for writ of habeas corpus.  Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of more than four
grams of methamphetamine and of engaging in organized criminal activity - forgery.  He was sentenced to
ten years' and five years' imprisonment.  He did not appeal these convictions.
	Applicant contends that his pleas were involuntary, his trial counsel rendered ineffective assistance,
and the State did not disclose exculpatory evidence.  On remand, the trial court obtained affidavits,
reviewed the record, found that the pleas were voluntarily made and that all exculpatory evidence was
revealed, but recommended that relief be granted because counsel failed  to review the videotape of the
stop of Applicant's car before allowing him to plead guilty.  However,  none of the facts found by the court
show that, had counsel reviewed the videotape, any of the evidence would have been suppressed,
Applicant might not have been convicted, or Applicant would have received a lesser punishment. 
Therefore, the second prong of Strickland v. Washington, 466 U.S. 608 (1984), requiring that prejudice
be shown, has not been met, and the requested relief is denied.

Filed: June 20, 2007
Do not publish